[DO NOT PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS
                                                              FILED
                  FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                    ________________________ ELEVENTH CIRCUIT
                                                          Sept. 16, 2009
                           No. 09-10618                 THOMAS K. KAHN
                       Non-Argument Calendar                 CLERK
                     ________________________

                D. C. Docket No. 07-00791-CV-4-VEH

JAMES EDWARD SPENCER,


                                                         Plaintiff-Appellant,

                                versus

TROY KING,
GOVERNOR BOB RILEY,
GENE MITCHELL,
CHARLES ANDREWS,
CHRISTOPHER MURPHY,
TED E. SEXON, et al.,


                                                      Defendants-Appellees.


                     ________________________

              Appeal from the United States District Court
                 for the Northern District of Alabama
                    _________________________

                         (September 16, 2009)
Before TJOFLAT, EDMONDSON and CARNES, Circuit Judges.

PER CURIAM:

      James Edward Spencer, a pro se prisoner, appeals the district court’s

dismissal of his 42 U.S.C. § 1983 complaint for failure to state a claim upon which

relief could be granted. Although we construe pro se filings liberally, Spencer’s

appeal gives us very little to work with. Even assuming that Spencer has

sufficiently raised any issues, his arguments all lack merit. The district court’s

order adopted the magistrate judge well-reasoned report and recommendation that

rejected Spencer’s multitude of arguments. We affirm for the reasons stated in that

report and recommendation.

      AFFIRMED.




                                           2